Citation Nr: 0328218	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1978.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, dated in September 1995, that denied the veteran's 
claim of entitlement to an increased rating for atopic 
dermatitis.  During the course of the appeal, the veteran 
relocated his residence to the jurisdiction of the Columbia, 
South Carolina RO.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran failed to report for VA examinations in June 2002 
and June 2003 without good cause shown.


CONCLUSION OF LAW

The claim of entitlement to an evaluation in excess of 30 
percent for atopic dermatitis is denied due to failure to 
report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  VA has issued 
final regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  As the caselaw 
relating to the applicability of VCAA to claims, such as this 
one, that were filed prior to its enactment, has been 
somewhat inconsistent, a brief summary of the law follows.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases decided by 
the Board before the VCAA, but pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for 
the Federal Circuit has held only section 4 of the VCAA 
(eliminating the well-grounded claim requirement) 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted "congressional enactments 
and administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, nothing in the VCAA suggests that section 3(a) was 
intended to apply retroactively.  Accordingly, applying 
Karnas to section 3(a) of the VCAA, which makes no mention 
of retroactivity, would impermissibly require its 
retroactive application.  Further, Holliday's holding that 
all provisions of the VCAA have retroactive effect is 
incompatible with Dyment and Bernklau.  While both Karnas 
and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below in 
a May 2003 letter and in the April 2003 and July 2003 
Supplemental Statements of the Case (SSOCs).  The Board finds 
that VA's duties have been fulfilled in the instant case to 
the extant that is possible.  Here, VA advised the veteran of 
the evidence necessary to substantiate his claim of 
entitlement to an increased rating by the original November 
1995 Statement of the Case (SOC) and the more recent April 
and July 2003 SSOCs.  The veteran was advised of the old 
criteria applicable to the rating of skin disorders by the 
November 1995 SOC and the new criteria in the April 2003 
SSOC.  See 67 Fed. Reg. 49,590 (July 31, 2002) (amending the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 
regarding the rating criteria for skin disorders).  The 
veteran was kept apprised of what he must show to prevail in 
the claim, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA made no change in the statutory 
or regulatory criteria which govern the evaluative rating of 
skin disabilities nor did it affect the consequences of 
failure to report to a VA examination contained in 38 C.F.R. 
§ 3.655 (2003).  Moreover, this appeal is denied as a matter 
of law.  The veteran has failed to report for two VA 
examinations deemed necessary to resolve the issue on appeal.  
He has not provided good cause for his failure to report.  
Therefore, the Board is required by pertinent regulation to 
deny the instant claim.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's prompt 
and complete communications.  The veteran himself failed 
unilaterally to cooperate in the development of his own 
claim.  The Board is mindful that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  
Under these circumstances, there is no further duty to notify 
or assist him with the development of his claim for an 
increased rating for atopic dermatitis.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
However, as noted above, in the instant case the Board's 
decision is not based on the evidence submitted by the 
veteran but rather upon the required legal consequences of a 
failure to report for a VA examination under 38 C.F.R. 
§ 3.655.  Thus, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged with regard to this particular issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

Service connection for atopic dermatitis was granted in a 
January 1979 rating decision; a 30 percent evaluation was 
subsequently assigned, effective November 1979.  

The veteran filed a claim for an increased disability rating 
for his service-connected atopic dermatitis in September 
1994.  As noted above, this claim was denied by the RO in 
September 1995.  The veteran was subsequently granted service 
connection for generalized anxiety disorder, rated 50 percent 
disabling, as secondary to the atopic dermatitis.

The veteran was examined by VA on several occasions during 
the 1980's in conjunction with claims for increased rating 
for his service-connected skin disorder.  Subsequent to the 
September 1994 claim, the veteran was examined August 1995.  

Review of the claims folder reveals that the New York, New 
York RO apparently lost track of the veteran for several 
years, ultimately discovering the veteran's relocation to the 
jurisdiction of the Columbia, South Carolina RO.  

Because the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, the RO requested a new VA examination to 
determine the current status of the veteran's service-
connected atopic dermatitis.  An examination was scheduled in 
June 2002, but the veteran failed to report.  Another 
examination was scheduled in June 2003, but the veteran again 
failed to report.  The veteran has not attempted to show good 
cause for his failures to report.

Analysis

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Inasmuch as the veteran, without 
good cause, failed to report for the VA examination scheduled 
for June 2002 and 2003, his claim for a rating in excess of 
30 percent for his service-connected atopic dermatitis must 
be denied.  38 C.F.R. § 3.655 (2003).

The Board is cognizant of the RO's not knowing the veteran's 
address for a period of time after he filed his current 
claim.  However, aside from the fact that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts (Hyson v. Brown, 5 Vet. App. 
262, 264 (1993)), the examinations that the veteran failed to 
report to were scheduled in recent years and there is no 
indication that the notice of these evaluations were returned 
as undeliverable.  The law provides for denial of increased 
rating claims when the veteran fails to report for 
examination.  38 C.F.R. § 3.655.  Accordingly, the claim for 
a rating in excess of 30 percent for atopic dermatitis must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where law and not evidence is dispositive, 
claim should be denied or appeal terminated because of lack 
of legal merit).  







ORDER

A rating in excess of 30 percent for atopic dermatitis is 
denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



